United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                             April 4, 2003
                              FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk
                                           No. 02-60543
                                         Summary Calendar



BALBIR SINGH,


Petitioner,

                                                 versus

IMMIGRATION AND NATURALIZATION SERVICE,


Respondent.

                        ----------------------------------------------------------
                               Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                             A72 408 279
                        ----------------------------------------------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

        Balbir Singh has filed a petition for review of a final order of the Board of Immigration

Appeals (“BIA”) affirming the denial of Singh’s motion to reopen his deportation proceeding. Singh

was ordered deported in absentia on May 7, 1993, when he failed to appear for his deportation

hearing. Singh argues that he failed to receive notice of the removal hearing.




        *

   Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We have reviewed the record and the briefs submitted by the parties and hold that the BIA

did not abuse its discretion in denying the motion to reopen. See Lara v. Trominski, 216 F.3d 487,

496 (5th Cir. 2000); United States v. Estrada-Trochez, 66 F.3d 733, 735-36 (5th Cir. 1995).

Accordingly, Singh’s petition for review is DENIED.

       PETITION DENIED.




                                              -2-